Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-2, 4-7, 9-11, 14-23 have been examined. Claims 3, 8, 12-13 have been previously canceled. Claims 1, 22-23 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-11, 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanenbaum et al. (US. 20170065757 hereinafter Tanenbaum) in view of Cosentino et al. (US. 20130131574 hereinafter Cosentino) and further in view of Martinez et al. (US20100042439A1 hereinafter Martinez) and further in view of Miller et al. . 

With respect to claim 1, Tanenbaum teaches a dialysis system, comprising: 
a dialysis machine (‘757; Abstract; Para 004 ); and
a gateway device configured to receive spoken input from a user and provide two-way conversational capability between the user and the gateway device, the gateway device comprising:	
a microphone configured to receive audio input; and 
a control unit configured to: 
identify one or more spoken words based on the audio input received at the microphone (‘757. Para 0071: by disclosure, Tanenbaum describes the PD machine 102 also includes a control unit 139 (e.g., a processor), a speaker 141, and a microphone 143. The microphone 802 and the speaker 804 may be included in addition to or instead of the microphone 143 and the speaker 141 of the dialysis system 100. The microphone 802 is configured to receive audio information (e.g., spoken information) from a user and provide the audio information to the dialysis system 100. The voice recognition component (202 of FIG. 2) receives the audio information and can identify one or more voice commands in the audio information the control unit 139 can receive signals from and transmit signals to the touch screen display 118, the control panel 120, the speaker 141, the microphone 143, and the various other components of the PD system 100. The PD machine 102 can receive audio input (e.g., spoken commands) through the microphone 143 and provide audio output (e.g., spoken alarms, alerts, and instructions) through the speaker 141. The control unit 139 can control the operating parameters of the PD machine 102, for example, based in part on the audio input and output.). 
Tanenbaum discloses a dialysis system as shown in Fig. 1 in communication with an external device that includes a microphone and a speaker (‘757; Para 0064). Tanenbaum,as shown in FIG. 8 an example of discloses a tablet computer 800 that is configured to communicate (e.g., wirelessly communicate) with the dialysis system 100. The tablet computer 800 includes a microphone 802 and a speaker 804 (‘757; Para 0107).  Tanenbaum further discloses audio input (e.g., spoken commands) through the microphone 143 and audio output (e.g., spoken alarms, alerts, and instructions) through the speaker 141. The control unit 139 can control the operating parameters of the PD machine 102, for example, based in part on the audio input and output
Tanenbaum does not, however, Cosentino teaches  
generate a spoken response based on the identified one or more spoken words (‘574;  Para 0069: by disclosure, Cosentino describes the interactive voice response to provide spoken response from the patient in response to the prompts and to collect sufficient information about the dialysis treatment to the patient);  
identify a treatment parameter in a second audio input received at the microphone (‘574; Para 0034 input from microphone; Para 0055: the dialysis treatment monitoring system relate to dialysis treatment information in the form of fluid information relating to the dialysate used in the dialysis treatment of the patient and the waste fluid or dialysate effluent recovered during the dialysis treatment. Exemplary embodiments of the fluid information include information identifying the dialysate used in the dialysis treatment, a volume or weight of administered dialysate, a volume or weight of the dialysis effluent recovered during the dialysis treatment, an identification of a medication or additive (e.g., dextrose, heparin, glucose, etc.) within the dialysate, a concentration of the medication or additive within the dialysate, a dosage of the medication or additive within the dialysate, and other information relating to the dialysate. Such fluid information related to urine may also be obtained and utilized) and 
cause the dialysis machine to set or modify a treatment parameter based on the identified treatment parameter in the second audio input (‘574; Para 0076: the IVR system  may automatically utilize the central communication device 310 to initiate communication with the health care communication device  or send an alert to the health care profession indicating that the patient  is in need of medical assistance because one or more of the patient's dialysis treatment parameters fall outside predefined boundaries,); and  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the use of the dialysis system of Tanenbaum with the techniques of using voice response of Cosentino in order to establish the communication between the dialysis system and the voice recognition in a computing environment. 
Martinez teaches 
an order management system (‘4397; Abstract: intelligent computer system construed as order management), 
a rules based engine configured to determine that there is a current or anticipated shortage of a medical item (‘439; Abstract: By disclosure, Martinez describes An automated system for managing inventories of medical supplies at medical offices is disclosed wherein a database and intelligent computer system is used to anticipate the need for supplies based on appointments with patients, for example, so that inventories are maintained at optimum levels), by comparing an estimated local inventory of the medical item to information related to consumption of the medical item (‘439; Para 0023: The system and method provide instantaneous demand based on usage and projected demand based on trend information. The invention for the first time provides a real time, electronic system designed to coordinate medical supply needs based on immediate patient/doctor consumption and historical trends and usage patterns)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the use of the dialysis system of Tanenbaum / using voice response of Cosentino with the technique of inventory as taught by Martinezr in order to provide the inventory of the medical items. 
Miller teaches 
wherein the gateway device is configured to communicate with the order management system and a rules based engine through a cloud-based application, and the order management system is configured to: 
receive, from the gateway device, via the cloud-based application from the user, a request to place an order for the medical item user for delivery to the home of the user (‘726; Para 0208: Selecting a template allows the clinician to choose from a preexisting set of products, thereby allowing the clinician to quickly place an order for an initial stock of supplies; Para 0172: Medical products and drugs are shipped or delivered to a patient's home for the renal therapy machine 100 to use during treatment. Only therapy products or drugs approved under a doctor's prescription can be shipped to the patient's home); 
provide, to the gateway device, via the cloud-based application, information related to a prior order placed by the user for the medical item (‘726; Para 0172: One or more prescription is stored for each patient in the system hub 120. Each renal therapy machine 100 uses supplies and settings according to the prescription. If the patient's prescription changes or if a prescription is added, the patient's clinician uses web portal 150 to update the renal therapy machine 100 settings to change or add the prescription. If the renal therapy machine 100 settings are updated, the system hub 120 sends the updated settings to the renal therapy machine 100 via the connectivity service as discussed previously); and 
receive, from the gateway device, via the cloud-based application, confirmation to place an order related to the prior order for delivery to the home of the user (‘726; Para 0170: The home renal therapy machine 100 displays patient information to the patient to verify that the correct patient prescription has been retrieved. If the patient information is confirmed as being correct, the home renal machine settings are set initially based upon retrieving patient prescription). 
wherein a speaker of the gateway device provides, to the user, spoken output about the information related to the prior order (‘726; Para 0309: FIG. 36A illustrates an example screen shot of a system settings screen 3600 displayed on a clinician's display device 192. The system settings screen 3600 allows a clinician to specify various settings related to alarms and outputs renal therapy machine 100 makes. Outputted sound can be raised for patients with hearing disabilities. Voice guidance helping the patient with set-up can be activated. The clinician can apply a clinic template 3602 which, like before, enables the clinician to quickly and easily specify and populate a group of pre-selected machine or system settings).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the use of the dialysis system of Tanenbaum /using voice response of Cosentino/inventory of Martinez with the technique of Home Medical Device Systems and Methods for Therapy Prescription and Tracking, Servicing as taught by Miller to establish the communication between the dialysis system and the voice recognition in a computing environment
Claims 22-23 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses, wherein the dialysis machine and the gateway device are configured to communicate through a wireless connection (‘757; Para 0107). 

With respect to claim 4, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses wherein the action comprises entering patient information into the dialysis machine (‘757; Para 0068). 

With respect to claim 5, the combined art teaches the dialysis system of claim 4, Tanenbaum discloses wherein the patient information entered into the dialysis machine is presented by a display of the dialysis machine (‘757; Abstract:. the voice command may cause a user interface of the dialysis machine (e.g., a display, such as a touchscreen display) to be adjusted). 

With respect to claim 6, the combined art teaches the dialysis system of claim 5, Tanenbaum discloses wherein  the microphone is configured to receive second audio input, and the control unit is configured to: 
identify one or more spoken words based on the second audio input (‘757; Para 0115); 
update the entered patient information based on the identified one or more spoken words (‘757; Para 0115);; and 
cause the updated entered patient information to be presented by the display (‘757; Para 0068; Para 0115). 

With respect to claim 7, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses wherein the gateway device comprises a speaker configured to output spoken words to the user (‘757; Abstract). 

With respect to claim 9, the combined art teaches the dialysis system of claim 8, Tanenbaum discloses wherein the control unit is configured to: cause the speaker to generate a spoken response to the user based on the identified one or more spoken works; identify one or more spoken words based on second audio input received at the microphone in response to the spoken response generated by the speaker; and cause the dialysis machine to perform a second action based on the identified one or more spoken words based on the second audio input (‘757; Para 0115). 

With respect to claim 10, the combined art teaches the dialysis system of claim 1, Tanenbaum discloses wherein the gateway device is configured to communicate with one or more remote systems through the cloud-based application (‘757; Para 0122). 

With respect to claim 11, the combined art teaches the dialysis system of claim 10, Cosentino discloses wherein the action is determined at least in part by the one or more remote systems (‘574; Para 0074). 

With respect to claim 14, the combined art teaches the dialysis system of claim 1 Tanenbaum discloses wherein the order is placed upon the user providing a passcode to the gateway device (‘757; Para 0022: voice code). 

With respect to claim 15, the combined art teaches the dialysis system of claim 1 Tanenbaum discloses wherein the request to place the order and the confirmation to place the order is provided by the user through spoken words (‘757; Para 0089). 

With respect to claim 16, the combined art teaches the dialysis system of claim 1, Miller discloses wherein the order management system is configured to:
determine an estimated inventory of a medical item at the location of the dialysis machine (‘726; Para 0027);
compare the estimated inventory of the medical item to an actual inventory of the medical item at the location of the dialysis machine; and 
recommend an order for the medical item to be placed based on a current or anticipated shortage of the item (‘726; Para 0202). 

With respect to claim 17, the combined art teaches the dialysis system of claim 16, Tanenbaum discloses wherein the current or anticipated shortage of the item is (‘757; Para 0073: spoken text string “set dialysate flow rate”). 

With respect to claim 18, the combined art teaches the dialysis system of claim 17, Miller discloses wherein the rules based engine is located at the gateway device or the order management system (‘726; Para 0202). 

With respect to claim 19, the combined art teaches the dialysis system of claim 16, Tanenbaum discloses wherein a speaker of the gateway device provides, to the user, spoken output about the recommended order (‘757; Paras 0091-0092). 

With respect to claim 20, the combined art teaches the dialysis system of claim 19, Tanenbaum discloses wherein the order management system is configured to receive, from the gateway device, via the cloud-based application, confirmation to place the recommended order provided by the user through spoken words (‘757; Paras 0091-0092). 

With respect to claim 21, the combined art teaches the dialysis system of claim 20, Millerdiscloses wherein the recommend order is placed upon the user providing a passcode to the gateway device (‘726; Para 0157). 

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of Martinez applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686